IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45974

STATE OF IDAHO,                                )
                                               )   Filed: December 6, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
JAMEE LEE RICHARDSON,                          )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of two years, for grand theft by receiving and/or possession
       stolen property, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Jamee Lee Richardson pled guilty to grand theft by receiving and/or possessing stolen
property. I.C. §§ 18-2403(4), 18-2407, and 18-2409. In exchange for her guilty plea, an
additional charge was dismissed and the State agreed not to pursue an allegation that Richardson
is a persistent violator. The district court sentenced Richardson to a unified term of fourteen
years, with a minimum period of confinement of two years. Richardson appeals, asserting that
her sentence is excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Richardson’s judgment of conviction and sentence are affirmed.




                                                   2